Citation Nr: 0623726	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  99-11 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a headache 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to December 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of 
Veterans' Affairs (VA) which found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a headache disorder.  The Board 
remanded the veteran's claim for further development in March 
2001, June 2003, and February 2004.  Also before the Board in 
February 2004 was the issue of service connection for a 
psychiatric disorder, which was granted by the Board.  After 
the requested development was completed the RO again found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for a 
headache disorder.  

In October 2003 the veteran was afforded a video conference 
hearing before the undersigned Veterans Law Judge.

In August 2005 the veteran submitted a motion to advance this 
claim on the docket.  That motion was granted and appellate 
review will proceed without further delay.

The issue of entitlement to service connection for a headache 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 1968, the RO 
denied a claim of entitlement to service connection for a 
headache disorder.

2.  The evidence received since the RO's October 1968 
decision which denied service connection for a headache 
disorder, which was previously not of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
final October 1968 decision which denied service connection 
for a headache disorder; the claim for service connection is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

A review of the claims file shows that the RO initially 
denied the veteran's claim for entitlement to service 
connection for a headache disorder in October 1968 on the 
basis that the veteran did not have a diagnosis of a chronic 
headache condition.  There was no appeal and the RO's 
decision became final.  See 38 U.S.C.A. § 7105I; 38 C.F.R. 
§ 20.1103 (2005).

The veteran subsequently filed to reopen his claim for 
service connection for a headache disorder in February 1998.  
In October 1998 the RO denied the claim.  The veteran has 
appealed.  The Board initially notes that the regulations 
pertaining to reopened claims were revised, effective on 
August 29, 2001. 67 Fed. Reg. 49590 (July 31, 2002).  The 
veteran's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. § 
3.156(a), which expressly applies only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001). Consequently, the Board is deciding this appeal 
under the older version of the regulations.

Under section 3.156 of the Code of Federal Regulations, as 
was in effect in February 1998 when the veteran filed to 
reopen his claim for service connection for a headache 
disorder, when presented with a claim to reopen a previously 
finally denied claim, VA must determine if new and material 
evidence has been submitted.  For the purpose of the 
veteran's claim, new and material evidence is defined as 
follows: New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The most recent and final denial of this claim was the RO's 
decision dated in October 1968.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's October 1968 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

The evidence of record at the time of the RO's October 1968 
decision included the veteran's service medical records.  

At the time of the RO's October 1968 denial of the claim 
there was no competent evidence showing that the veteran 
suffered from a chronic headache disorder.  

Relevant evidence received since the RO's October 1968 
decision includes a VA Neurological Disorders examination 
report dated in September 1998, a report from the Federal 
Employee Benefits System dated in May 2001, a VA Neurological 
Disorders examination report dated in July 2005, and numerous 
VA progress notes.

This evidence that was not of record at the time of the RO's 
October 1968 decision is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  The new evidence tends 
to show that the veteran's headache disorder is chronic.  The 
September 1998 VA Neurological Disorders examination report 
showed that the veteran was diagnosed with tension headaches.  
VA progress notes dated in March 2005 showed that the veteran 
was diagnosed with chronic headaches.  A July 2005 VA 
Neurological Disorders examination report showed a diagnosis 
of muscle contraction headaches related to cervical 
spondylosis with stresses that aggravate his pain.  This 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156.  The claim is therefore reopened.  

II.  Duties to Notify and Assist

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for degenerative joint disease of the lumbar spine, there is 
no prejudice to the appellant in proceeding with this issue.  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for a headache disorder is 
reopened.  


REMAND

The veteran has been diagnosed with tension headaches and 
muscle contraction headaches that are probably cervicogenic, 
related to some cervical spondylosis.  The examiner in a July 
2005 VA examination also stated that, "[H]e has some 
stresses which aggravate this pain."

VA's fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  There is 
not an etiological opinion on file as to whether the 
veteran's tension or muscular headaches may have begun during 
service or whether they may be aggravated by his service-
connected schizoaffective disorder, depressive type.  The RO 
should schedule the veteran for an examination in order to 
determine whether the veteran's headaches began in service or 
are caused or aggravated by his service-connected disability.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO should schedule the veteran for 
a VA examination in order to determine 
whether the veteran's headaches are 
related to his service and/or whether they 
are secondary to his service-connected 
schizoaffective disorder, depressive type.  
The claims folder must be made available 
to the examiner.  After performing the 
necessary examinations and tests the 
examiner should review the claims folder, 
and make a specific statement to the 
effect that such review was performed.  
The examiner should then express an 
opinion as to whether it is at least as 
likely as not (fifty percent probability 
or greater) that the veteran's headaches 
were initially manifested during service.  
If not present in service, it should be 
ascertained whether it is at least as 
likely as not that the service connected 
psychiatric disorder either caused or 
aggravated a chronic headache disorder.  
The examiner should specifically 
articulate the reasoning behind all 
opinions expressed.

2.  The RO should then readjudicate the 
veteran's claim on the merits to include 
the question of secondary service 
connection.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


